By the Court :
The action is brought upon the alleged negligence of defendant, whereby plaintiff suffered damage.
In the present case the liability accrued when the alleged collision occurred. The plaintiff could not extend the time for bringing the action by averring that he had not recovered from his injuries when the complaint was filed.
Sec. 339 of the Code of Civil Procedure prescribes two years *44as the period within which must be commenced “ An action upon a contract, obligation, or liability, not founded upon an instrument in writing.” “ Liability ” has been defined: “ Eesponsibility, the state of one who is bound in law and justice to do something which may be enforced by action.” And Bouvier adds: “This liability may arise from contracts express or implied, or in consequence of torts committed.”
We are of opinion that the two years’ limitation found in the first clause of the first subdivision of sec. 339 is applicable to all actions at law not specifically mentioned in other portions of the statute. We say actions at law advisedly, since sec. 343 fixes the time within which certain bills in equity may be filed. In arriving at the intent of the law-makers, as expressed in the statute, it is proper to consider the history of legislation in respect to the same subject in our own State, and in the country from whence our laws are in the main derived. The English statutes of limitations were not, by their terms, applicable to suits in equity, because the words used applied only to particular legal remedies.' It was at one time much discussed whether Courts of Equity acted in analogy to, or were within the spirit of, the statutes, and so, in a sense, acted in obedience to them; it is certain, however, that, except in cases of concurrent jurisdiction, Courts of Equity acted only in analogy to the limitations at law.
While by our Code all distinctions in pleading between suits at law and in equity are abolished, the different forms of declaration at the common law existed so long, and became so ingrained in the legal habit of thought, that the very codifiers themselves have been contented to copy the provisions of the English statutes in respect to personal actions, sometimes substituting for the technical names employed in those statutes what was supposed to be their equivalent in ordinary English. Thus reading the statute, the four years’ limitation of sec. 343 applies to all suits in equity not strictly of concurrent cognizance in law and equity.
Our faith in the conclusion to which we have arrived is strengthened by considering the policy of the past legislation of the State, which has been against extending the time for com*45mencing actions for torts beyond that provided for bringing suits upon contract; and especially by the circumstance that under the fourth subdivision of sec. 339, which provides for a suit for damages by the representative of one killed by the negligence of another, the time for bringing the action is limited to two years.
It is hardly to be believed that it was intended that a longer • time should be given, when the person injured was not killed.
Judgment affirmed.